Citation Nr: 1144400	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus, also claimed as an ear condition.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of right post-operative acromioclavicular (AC) dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims for further development in a July 2010 decision.  The development requested has been completed with regard to the shoulder claim, as discussed below, and that claim is now appropriate for appellate review.  However, the Board finds that further development is necessary with regard to the tinnitus/ear condition issue.  Thus, the issue of entitlement to service connection for tinnitus, also claimed as an ear condition, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.  


FINDINGS OF FACT

Throughout the rating period on appeal, X-ray findings have been negative for any indication of nonunion or dislocation of the left clavicle, and range of motion has been greater than 25 degrees from the side.  However, from November 16, 2005, osteoarthritis of the right acromioclavicular joint with calcific tendinosis secondary to the Veteran's service-connected right AC disability has been demonstrated, with pain objectively demonstrated on range-of-motion testing.


CONCLUSION OF LAW

From November 16, 2005, the criteria for a 40 percent evaluation for residuals of right post-operative AC dislocation have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's shoulder disability has been evaluated under Diagnostic Code (DC) 5201, which is found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. § 4.71a.  DC 5201 addresses limitation of motion of the arm.  When the major side of the body is involved, as is the case here, a 20 percent evaluation is assigned under this DC when motion is limited at the shoulder level.  A 30 percent evaluation is assigned when motion is limited midway between the side and shoulder level.  Finally, a 40 percent evaluation is assigned when motion is limited to 25 degrees from the side.  

The Court has also emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran suffered a separation of the right AC joint in a football accident during active service.  He was granted service connection for right postoperative AC dislocation in a February 1971 rating decision.  A 10 percent evaluation was assigned, effective from August 22, 1970, the day after the Veteran separated from service.  

The Veteran filed a request for a higher rating in August 1998.  The RO granted a 30 percent evaluation in a February 1999 rating decision, effective from August 4, 1998, the date the Veteran's request for an increased rating was received.  

He filed another claim for an increased evaluation in May 2005, and the RO denied the claim in the January 2006 rating decision that is the subject of this appeal.  

For rating purposes, the Board notes that the Veteran is right-handed, according to 2005 and 2010 VA examination reports.  Thus, the right side-the side of the affected shoulder-is the "major" side under the relevant diagnostic codes.

The Board will now review the medical evidence to determine whether a rating in excess of 30 percent is warranted for the Veteran's current disability involving the right shoulder.

The Veteran was afforded a VA examination in November 2005.  The examiner noted that the Veteran sustained a right AC separation in 1968, while in the military.  He was initially treated with a splint, but after persistent pain and limited function, he underwent operative repair of the right AC joint.  Following surgery, he initially did not have any pain, completed his active duty assignment, and worked for many years in full capacity following his discharge.  In recent years, he began to experience recurrent pain in the right AC joint as well as in his neck.  Moreover, his VA physician told him that the intermittent numbness and tingling in the right hand was due to his neck, and that the dull toothache-like pain, which was constant in the right shoulder, was probably due to arthritis.  The Veteran stated he was able to put his right shoulder through full range of motion, but with pain at the limits.  He did not report any incapacitation as a result of his right shoulder pain.  He was currently receiving no treatment except occasional over-the-counter anti-arthritics and anti-pain medications.  He did not describe any functional impairment except with repetitive over-the-shoulder movements of the right arm, when the dull ache in his right AC joint increased.  He had not lost any time from work.

On physical examination, there was no shoulder ankylosis.  Range of motion of the right and left shoulders was within normal limits, including flexion from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  There were complaints of pain in the right AC joint with full abduction from 0 to 180 degrees.  After repetitive use, the joint function of the right shoulder was additionally limited by pain, but not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  Without resorting to mere speculation, the examiner could not determine the additional limitation in degrees.  X-rays of the right shoulder showed old posttraumatic changes at the lateral end of the clavicle, and evidence of calcific tendinitis.  The examiner assessed right postoperative AC dislocation, and opined that the condition did not affect his usual occupation or daily activities.  

A December 2007 note from Kaiser Permanente lists diagnoses of myofascial pain syndrome, rotator cuff syndrome, and ulnar nerve neuropathy.  The doctor administered an injection to the shoulder, instructed the Veteran to apply a cold pain for post-injection pain, and to avoid strenuous activity for the remainder of the day.         

An April 2008 note from Kaiser Permanente lists a diagnosis of adhesive capsulitis of the shoulder, and provides the Veteran with instructions on ice massage.  

The Veteran was afforded another VA examination in August 2010.  The examiner noted the history of injury as documented in the STRs, including excision of the distal 3/4 inch of the right distal clavicle in 1968.  The Veteran reported that he was currently taking pain medication, had a TENS unit, and participated in an exercise program for his shoulder.  His last shoulder injection was in 2008 at Kaiser Permanente; it did not help very much.  He also had physical therapy in 2008, and received acupuncture to the right shoulder and neck in 2009.  The Veteran denied deformity, instability, incoordination, effusions, and episodes of locking, dislocation, or subluxation.  However, he reported giving way, pain, stiffness, weakness, decreased speed of joint motion, popping, and catching.  He had flare-ups of pain every 2 to 3 weeks, lasting 3 to 7 days, moderate in severity.  Precipitating factors to flare-ups included performing above-the-shoulder tasks, reaching to the side, lifting or carrying more than 20 pounds, writing, or using the computer keyboard for longer than 20 or 30 minutes.  The Veteran estimated a 60% additional loss of function during flare-ups, in that he had greater difficulty raising his arm to his shoulder, he was unable to life or carry small objects, and his range of motion was diminished.  

On physical examination, there was a well-healed surgical scar over the anterior deltoid, presenting no additional disability, nor leading to any additional loss of motion or function.  Right flexion was from 0 to 130 degrees (180 being normal), right abduction from 0 to 160 degrees (180 being normal), internal rotation from 0 to 50 degrees (90 being normal), and external rotation from 0 to 90 degrees (normal).  Pain occurred at 40 degrees of external rotation, and at 45 to 50 degrees of internal rotation.  There was objective evidence of pain with active motion and repetitive motion.  However, there were no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  X-rays showed fracture deformity of the distal clavicle with well-corticated bony fragment and osteoarthritis at the AC joint, calcific density at the humeral insertion of the supraspinatus tendon, consistent with calcific tendinosis, and mild degenerative change of the glenohumeral joint.  

The Veteran was employed full-time in an administrative position, which he had held for 20 years.  He had lost 12 weeks of work in the last year due to right shoulder pain and treatment, a knee condition, routine medical appointments, and minor illness.  The examiner assessed status post AC joint separation, status post surgical repair, osteoarthritis of the AC joint, calcific tendinosis, degenerative joint disease of the glenohumeral joint, and adhesive capsulitis.  The examiner stated that the condition had significant effects on the Veteran's occupation in that he had difficulty lifting, carrying, and reaching, and had decreased strength of the right arm.  The condition also affected his daily activities, with severe effects on sports, moderate effects on chores and exercise, and mild effects on shopping, recreation, and dressing.

Based on the foregoing, although the range of motion measurements do not support a higher evaluation for the right AC joint separation, we believe a higher evaluation is warranted based on additional loss of function based on pain and on the additional diagnoses of AC osteoarthritis and calcific tendinosis.  

The Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 30 percent.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As noted above, the Veteran's disability was initially evaluated under DC  5203, which addresses impairment of the clavicle.  Since the highest evaluation under that code is 20 percent, the 30 percent evaluation was awarded under DC 5201, which addresses limitation of motion of the arm.  Under that code a higher, 40 percent evaluation is assigned where motion is limited to 25 degrees from the side.  As described above, in this case, range of motion has been limited, but not to 25 degrees.  However, the 2005 VA examiner noted additional functional limitation due to pain, and the 2010 VA examiner observed objective evidence of painful motion.  Thus, based on the Veteran's reports of pain, including flare-ups every few weeks, and the VA examiners' findings of additional limitation based on pain, the Board will apply the benefit of the doubt in favor of the Veteran and allow a higher 40 percent evaluation for the right shoulder disability.  This award should be effective from November 16, 2005, the date that additional functional limitation was first documented.      

In awarding a higher rating, the Board has also considered that both the 2005 and 2010 VA examiners assessed arthritis or degenerative changes of the AC joint, implied as a secondary result of the right AC separation.  Moreover, the evidence demonstrates calcific tendinosis of the tendons around the AC joint.  Thus, the Board has considered whether a separate rating is warranted for this additional disability.  

Diagnostic Code 5010, also under the Schedule of Ratings for the Musculoskeletal System, addresses traumatic arthritis, and states that it is to be evaluated as degenerative arthritis, which is addressed by DC 5003.  38 C.F.R. § 4.71a.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  However, if the limitation of motion of the joint involved is noncompensable under the appropriate code, a rating of 10 percent is for application for each such joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Here, the Veteran has already been awarded a compensable evaluation under DC 5201.  Therefore, DC 5003 is not applicable and does not allow for a separate evaluation for osteoarthritis.  Moreover, the increased evaluation under DC 5201 compensates for the additional limitation caused by this disability.    
        
The Board has considered whether there are any other diagnostic codes that would allow for the assignment of a separate rating.  However, no neurological deficits have been demonstrated.  Thus, the diagnostic codes pertaining to neurological deficits are not applicable, nor are there any other potentially relevant diagnostic codes.

In addition to the foregoing, the Board has considered whether the Veteran's service-connected disability resulting from the postoperative right AC joint separation warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, although the 2010 VA examiner stated that the shoulder condition would have significant effects on the Veteran's employment, the Veteran has been in the same administrative position for over 20 years.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a 40 percent evaluation for residuals of right post-operative AC dislocation is granted, effective from November 16, 2005, subject to governing criteria applicable to the payment of monetary benefits.

REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to the tinnitus/ear condition claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As mentioned above, the Board remanded the claim for further development in a July 2010 decision.  Following the Board's July 2010 remand, the Veteran was afforded a VA examination with an audiologist in September 2010.  The audiologist noted that the Veteran felt the onset of tinnitus in 1968, and that he described his tinnitus as a "popping" sound in his left ear that is associated with head turning, jaw clenching, and swallowing.  Tympanograms were normal, and ipsilateral and contralateral acoustic reflexes were present bilaterally.  There was abnormal decay of the 1000 Hz right ear contralateral reflex.  

The examiner assessed mild to moderate high frequency sensorineural hearing loss in the right ear, and moderate to moderately severe high frequency sensorineural hearing loss in the left ear.  The popping sound reported in the left ear associated with head movement is not typically associated with tinnitus.  The audiologist recommended further evaluation by an otologist to assess possible retrocochlear involvement in the left ear.  

Since the Veteran claimed entitlement to service connection for an ear condition, not limited to tinnitus, the Board finds that another VA examination with an otologist is necessary to determine whether the popping sound in the Veteran's left ear is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an otologist to obtain an opinion regarding the cause or etiology of the Veteran's ear symptoms.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  

a.  First, the examiner should identify any and all current ear disorders, including the popping sound described by the Veteran.   

b.  Next, the examiner should take a history of the Veteran's in-service and post-service noise exposure, and provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current ear symptoms were incurred during or as a result of service, or whether such incurrence or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

3.  When the development requested has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with an SSOC and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


